The Dreyfus Sustainable U.S. Equity Fund, Inc. Prospectus September 29, 2017 Class Ticker A DTCAX C DTCCX I DRTCX Y DTCYX Z DRTHX As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 6 Investment Risks 7 Management 9 Shareholder Guide Choosing a Share Class 12 Buying and Selling Shares 17 General Policies 20 Distributions and Taxes 21 Services for Fund Investors 22 Financial Highlights 25 For More Information See back cover. Fund Summary Investment Objective The fund seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the fund or shares of other funds in the Dreyfus Family of Funds that are subject to a sales charge. More information about sales charges, including these and other discounts and waivers, is available from your financial professional and in the Shareholder Guide section beginning on page 12 of the prospectus and in the How to Buy Shares section and the Additional Information About How to Buy Shares section beginning on page II-1 and page III-1, respectively, of the fund's Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class Y Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75 none none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none* 1.00 none none none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class Y Class Z Management fees 1 .60 .60 .60 .60 .60 Distribution (12b-1) fees none .75 none none none Other expenses (including shareholder services fees) .52 .53 .21 .22 .29 Total annual fund operating expenses 1 1.12 1.88 .81 .82 .89 Fee waiver and/or expense reimbursement 2 (.17) (.18) (.11) (.12) (.13) Total annual fund operating expenses (after fee waiver and/or expense reimbursement) *
